

116 HRES 71 IH: Observing Dr. Martin Luther King, Jr., Day.
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 71IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2019Mr. Lewis (for himself, Ms. Adams, Mr. Allred, Mrs. Axne, Mrs. Beatty, Mr. Beyer, Mr. Bilirakis, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Cummings, Mr. Danny K. Davis of Illinois, Ms. Dean, Mr. DeSaulnier, Mrs. Dingell, Mr. Engel, Mr. Espaillat, Mr. Evans, Ms. Fudge, Mr. García of Illinois, Mr. Grijalva, Ms. Haaland, Mr. Hastings, Mr. Horsford, Mr. Huffman, Mr. Cooper, Mr. Johnson of Georgia, Mr. Kennedy, Mr. Kilmer, Mr. Larsen of Washington, Mr. Lawson of Florida, Ms. Lee of California, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Mr. McEachin, Mrs. Murphy, Mrs. Napolitano, Ms. Norton, Ms. Omar, Ms. Plaskett, Ms. Pressley, Mr. Richmond, Mr. Scott of Virginia, Mr. Rush, Ms. Schakowsky, Mr. David Scott of Georgia, Ms. Shalala, Mr. Sires, Mr. Suozzi, Mrs. Lee of Nevada, Ms. Tlaib, Mr. Tonko, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONObserving Dr. Martin Luther King, Jr., Day.
	
 Whereas Reverend Doctor Martin Luther King, Jr., was born January 15, 1929; Whereas Dr. King attended segregated public schools in Georgia, and began attending Morehouse College in Atlanta, Georgia, at the age of 15;
 Whereas, in February 1948, Dr. King was ordained in the Christian ministry at the age of 19 at Ebenezer Baptist Church, in Atlanta, Georgia, and became assistant pastor of Ebenezer Baptist Church;
 Whereas Dr. King earned a bachelor of arts degree in 1948 from Morehouse College, a bachelor of divinity degree in 1951 from Crozer Theological Seminary in Pennsylvania, and a doctor of philosophy degree in theology in 1955 from Boston University;
 Whereas, in Boston, Massachusetts, Dr. King met Coretta Scott, his life partner and fellow civil rights activist;
 Whereas, on June 18, 1953, Dr. King and Coretta Scott were married and later had two sons and two daughters;
 Whereas, in 1954, Dr. King accepted the call of Dexter Avenue Baptist Church in Montgomery, Alabama, and was pastor from September 1954 to November 1959, when he resigned to move back to Atlanta to lead the Southern Christian Leadership Conference;
 Whereas Dr. King led the Montgomery, Alabama, bus boycott for 381 days to protest the arrest of Rosa Parks and the segregation of the bus system of Montgomery, during which time Dr. King was arrested and the home of Dr. King was bombed;
 Whereas Dr. King responded to arrests and violence with nonviolence and courage in the face of hatred;
 Whereas the Montgomery bus boycott was the first great nonviolent civil rights demonstration of contemporary times in the United States;
 Whereas, on December 13, 1956, the Supreme Court declared laws requiring segregation on buses unconstitutional;
 Whereas, between 1957 and 1968, Dr. King traveled more than 6,000,000 miles, spoke more than 2,500 times, and wrote 5 books and numerous articles supporting efforts around the country to end injustice and bring about social change and desegregation;
 Whereas from 1960 until his death in 1968, Dr. King was co-pastor with his father at Ebenezer Baptist Church;
 Whereas, on August 28, 1963, Dr. King led the March on Washington, DC, the largest rally of the civil rights movement, during which, from the steps of the Lincoln Memorial and before a crowd of more than 200,000 people, Dr. King delivered his famous I Have a Dream speech, one of the classic orations in American history;
 Whereas Dr. King was a champion of nonviolence, fervently advocated nonviolent resistance as the strategy to end segregation and racial discrimination in America, and in 1964, at age 35, became the youngest man to be awarded the Nobel Peace Prize in recognition for his efforts;
 Whereas through his work and reliance on nonviolent protest, Dr. King was instrumental in the passage of the Civil Rights Act of 1964 and the Voting Rights Act of 1965;
 Whereas the work of Dr. King created a basis of understanding and respect and helped communities, and the United States as a whole, to act cooperatively and courageously to restore tolerance, justice, and equality between people;
 Whereas, on the evening of April 4, 1968, Dr. King was assassinated while standing on the balcony of his motel room in Memphis, Tennessee, where he was to lead sanitation workers in protest against low wages and intolerable working conditions;
 Whereas Dr. King dedicated his life to securing the fundamental principles of the United States of liberty and justice for all United States citizens;
 Whereas Dr. King was the leading civil rights advocate of his time, spearheading the civil rights movement in the United States during the 1950s and 1960s and earning worldwide recognition as an eloquent and articulate spokesperson for equality;
 Whereas in the face of hatred and violence, Dr. King preached a doctrine of nonviolence and civil disobedience to combat segregation, discrimination, and racial injustice, and believed that people have the moral capacity to care for other people;
 Whereas Dr. King awakened the conscience and consciousness of the United States and used his message of hope to bring people together to build the Beloved Community, a community of justice, at peace with itself;
 Whereas, in 1968, former Representative John Conyers introduced legislation to establish the birthday of Martin Luther King, Jr., as a Federal holiday;
 Whereas Coretta Scott King led the massive campaign to establish Dr. King’s birthday as a Federal holiday;
 Whereas, in 1983, Congress passed and President Ronald Reagan signed legislation creating the Birthday of Martin Luther King, Jr., holiday, which is now observed in more than 100 countries;
 Whereas Dr. King’s wife and indispensable partner, Coretta Scott King, was a woman of quiet courage and great dignity who marched alongside her husband and became an international advocate for peace and human rights;
 Whereas Coretta Scott King, who had been actively engaged in the civil rights movement as a politically and socially conscious young woman, continued after her husband’s death to lead the United States toward greater justice and equality, traveling the world on behalf of racial and economic justice, peace and nonviolence, women’s and children’s rights, gay rights, religious freedom, full employment, health care, and education until her death on January 30, 2006;
 Whereas the values of faith, compassion, courage, truth, justice, and nonviolence that guided Dr. and Mrs. King's dream for America will be celebrated and preserved by the Martin Luther King, Jr., National Memorial on the National Mall and in the Smithsonian National Museum of African American History and Culture;
 Whereas Dr. King’s actions and leadership made the United States a better place and the American people a better people;
 Whereas 45 years after Dr. King delivered his historic I Have a Dream speech, millions of United States citizens gathered on the National Mall on January 20, 2009, to witness the historic inauguration of the 44th President of the United States, Barack Obama, the first African-American President of the United States;
 Whereas the historic inauguration of President Barack Obama dramatized the change that Dr. King helped to usher in for the creation of a more perfect Union;
 Whereas, in 2018, the Dr. Martin Luther King, Jr. National Historic Park became the first national historic park in the State of Georgia; and
 Whereas the work to realize Dr. Martin Luther King, Jr.’s vision of the Beloved Community continues to this day: Now, therefore, be it
	
 That the House of Representatives— (1)observes the 90th birthday of Martin Luther King, Jr.;
 (2)pledges to advance the legacy of Dr. Martin Luther King, Jr.; and (3)encourages the people of the United States to—
 (A)observe the 90th birthday of Martin Luther King, Jr., and the life of Dr. King; (B)commemorate the legacy of Dr. King, so that, as Dr. King hoped, one day this Nation will rise up and live out the true meaning of its creed: We hold these truths to be self-evident; that all men are created equal; and
 (C)remember the message of Dr. King and rededicate themselves to Dr. King’s goal of a free and just United States.
				